DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  The examiner suggests amending “wherein the reagent supply system (2) is connected to the valve assembly (3) by one or more inlets and can be connected to at least one continuous flow module (1) by one or more inlets” to “wherein each continuous flow module is connected to the valve assembly by at least one inlet and by at least one outlet and the reagent supply system is connected to the valve assembly”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 5, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bergh et al. (US 2002/0048535 A1).
	Regarding claim 1, Bergh et al. discloses a modular continuous flow device for multistep synthesis comprising: a) a plurality of continuous flow modules (600); b) a reagent supply system (481, 482); c) a valve assembly (valving configuration, see paragraph 0061); d) means for controlling flow rates and/or pressure (active flow-control elements (MFC (mass flow controllers), 483) can be used to control flow and channel active flow controllers, see figures 7A-7C and paragraphs 0049 and 0133); wherein each continuous flow module (600) is connected to the valve assembly (valving configuration) by at least one inlet and by at least one outlet, since the valving configuration can include one or more selection valves, for example, for providing controlled selection between a plurality of inlet flow restrictors and a particular reactor--and additionally, or alternatively--between one of the reactors and a plurality of outlet flow restrictors (see paragraph 0061); and wherein the continuous flow modules (600) are in a parallel arrangement; and wherein the reagent supply system (481, 482) is connected to the valve assembly (valving configuration) (see Abstract; figures 1A-1C and 7A-7C; and paragraphs 0015, 0018, 0041-0061, 0101, 0127-0133, and 0167). 
Regarding claims 5, 7, and 9, Bergh et al. discloses a modular continuous flow device wherein the continuous flow modules (600) are only connected to each other through the valve assembly (valving configuration); wherein any of continuous flow modules (600) is not directly connected to any other continuous flow module (600); and wherein the means for controlling flow rates and/or pressure (active flow-control elements (MFC (mass flow controllers), 483) can be used to control flow and channel active flow controllers, see figures 7A-7C and paragraphs 0049 and 0133) are adapted to use a different flow rate and/or a different pressure in each continuous flow module (600) (see Abstract; figures 1A-1C and 7A-7C; and paragraphs 0015, 0018, 0041-0061, 0101, 0127-0133, and 0167). 

Allowable Subject Matter
Claims 2, 3, 6, 8 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 2, 3, 6 and 10-14, Bergh et al. fails to disclose a modular continuous flow device wherein the continuous flow modules further comprise at least one flow reactor for intermediate product storage; wherein the continuous flow modules comprise at least one flow reactor for heating, at least one flow reactor for cooling, at least one flow reactor for photochemical reactions, at least one flow reactor for microwave irradiation, at least one flow reactor for electrochemical reactions, at least one flow reactor that is a tube-in-tube reactor, and at least one flow reactor that is a packed-bed reactor; wherein the reagent supply system (2) is connected to the valve assembly (3) by one or more inlets and can be connected to at least one continuous flow module (1) by one or more inlets; further comprising at least one workup module; wherein the valve assembly consists of at least one multiport switch valve equipped with a mixer and/or equipped with a splitter; wherein the reagent supply system is connected to an input port of the valve assembly (3) through an injection loop or through a charging station; further comprising mixers installed at the output of each continuous flow module for reducing dispersion effects; and further comprising at least one detector (6) for monitoring the reaction progress, wherein the at least one detector has one input and one output which are connected to the valve assembly over two different fluid connections.
Claim 8 depends on claim 3.

Response to Arguments

Applicant’s arguments, see Remarks, with respect to the rejection(s) of claim(s) 1 under 102 (a)(1)/(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bergh et al. (US 2002/0048535 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774